PER CURIAM:
Claimant brought this action for vehicle damage which occurred when his 2001 Kia Rio sedan struck a muffler as he was traveling south on W. Va. Route 14, Wood County. W. Va. Route 14 is a road maintained by respondent. The Court is oil the opinion to deny the claim for the reasons more fully stated below.
The incident giving rise to this claim occurred around 3:00 a.m. on August 30, 2004, a slightly foggy morning. W. Va. Route 14 is a three-lane highway at the area of the incident involved in this claim. Mr. George testified that he was driving in the middle lane of the highway when his vehicle hit a large muffler that he had not seen *11in the road. Claimant’s vehicle sustained damage to the front left tire. The damage sustained totaled $150.00.
The position of the respondent is that it did not have actual or constructive notice of the condition on W. Va. Route 14 at the site of the claimant’s accident for the date in question.
Ron Galland, Assistant County Supervisor for the respondent in Wood County, testified that he had no knowledge of any debris in the roadway on W. Va. Route 14 on the date of claimant’s incident. Mr. Galland stated that there had been no notice of debris in the road along this portion of W. Va. Route 14 on the day of the incident in question.
The well-established principle of law in West Virginia is that the State is neither an insurer nor a guarantor of the safety of travelers upon its roads. Adkins vs. Sims, 130 W.Va. 645; 46 S.E.2d 81 (1947). In order to hold respondent liable for road defects of this type, a claimant must prove that respondent had actual or constructive notice of the defect and a reasonable time to take corrective action. Chapman vs. Dept. of Highways, 16 Ct. Cl. 103 (1986).
In the instant case, the evidence established that the respondent did not have actual or constructive notice of debris on W. Va. Route 14 prior to the incident in question. Consequently, there is insufficient evidence of negligence upon which to justify an award. Thus, the claimant may not make a recovery for his loss in this claim.
In view of the foregoing, the Court is of the opinion to and does deny this claim.
Claim disallowed.